Name: Council Directive 79/693/EEC of 24 July 1979 on the approximation of the laws of the Member States relating to fruit jams, jellies and marmalades and chestnut purÃ ©e
 Type: Directive
 Subject Matter: consumption;  marketing;  European Union law;  foodstuff
 Date Published: 1979-08-13

 Avis juridique important|31979L0693Council Directive 79/693/EEC of 24 July 1979 on the approximation of the laws of the Member States relating to fruit jams, jellies and marmalades and chestnut purÃ ©e Official Journal L 205 , 13/08/1979 P. 0005 - 0016 Finnish special edition: Chapter 13 Volume 10 P. 0043 Greek special edition: Chapter 13 Volume 8 P. 0184 Swedish special edition: Chapter 13 Volume 10 P. 0043 Spanish special edition: Chapter 13 Volume 10 P. 0140 Portuguese special edition Chapter 13 Volume 10 P. 0140 COUNCIL DIRECTIVE of 24 July 1979 on the approximation of the laws of the Member States relating to fruit jams, jellies and marmalades and chestnut purÃ ©e (79/693/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],[1] OJ No C 7, 12.1.1976, p. 38.Having regard to the opinion of the Economic and Social Committee [2],[2] OJ No C 131, 12.6.1976, p. 23.Whereas the legislation and administrative provisions in force in the Member States define the composition and characteristics of the manufacture of fruit jams, jellies and marmalades and chestnut purÃ ©e, reserve such designations for the products that meet these standards and lay down the rules regarding labelling and presentation;Whereas the differences in national legislation are likely to impede the free movement of these products and lead to conditions of unfair competition;Whereas it is consequently necessary to establish common rules, the observance of which will make it possible to market the products in question freely throughout the Community;Whereas the labelling of fruit jams, jellies and marmalades and chestnut purÃ ©e is subject to the general rules laid down by Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs [3] ; whereas the present Directive may therefore merely set out the additions and derogations which should be made with regard to those general rules;[3] OJ No L 33, 8.2.1979, p. 1.Whereas a new type of product with a low sugar content has recently appeared on some markets but its industrial development is not yet complete ; whereas as a consequence in the initial stage it is advisable to allow Member States the possibility of including such products under the designation fruit jams, jellies and marmalades and chestnut purÃ ©e ; whereas Community arrangements applicable to these products will have to be worked out subsequently;Whereas, with the aim of simplifying and speeding up the procedure, the adoption of technical implementing measures should be entrusted to the Commission;Whereas, in all cases where the Council delegates powers to the Commission to implement rules established in respect of foodstuffs, it is advisable to make provision for a procedure ensuring close cooperation between the Member States and the Commission through the Standing Committee for Foodstuffs set up by Decision 69/414/EEC [4];[4] OJ No L 291, 29.11.1969, p. 9.Whereas the implementation of certain rules provided for in this Directive cannot be envisaged at present because of the technical difficulties this would entail;Whereas recourse must consequently be had to national laws, but the situation should be reviewed at a later stage in order gradually to eliminate the differences which still exist,HAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to:1. extra jam;2. jam;3. extra jelly;4. jelly;5. marmalade;6. chestnut purÃ ©e;as these products are defined in Annex I.Article 2Member States shall take all the necessary steps to ensure that the products defined in Annex I may be marketed only if they conform to the definitions and rules laid down in this Directive.Article 31. The names listed in Annex I shall be used exclusively to denote the products defined therein and in so far as their soluble dry matter content is not less than 60 % as determined by refractometer.2. Member States may also allow the use in their territory of the names listed in Annex I for products with a soluble dry matter content of less than 60 % which comply with the other provisions of this Directive with the exception of those prescribed in Annex III (B).Not later than five years after notification of this Directive, the Council, acting on a proposal from the Commission, shall decide on the Community arrangements applicable to the products referred to in the first subparagraph.3. The names listed in Annex I (A) (2) and (4) may also be used to designate the products defined in paragraphs 1 and 3 of that section.4. This Article shall not affect the provisions by which the name "jelly" may, in accordance with custom, also be used to designate other products which cannot be confused with those defined in Annex I.Article 4Only raw materials corresponding to the definitions given in Annex II may be used in the manufacture of the products defined in Annex I.Article 5Only the substances listed in Annex III may be added, and only in the manner prescribed therein, to the products defined in Annex I.Article 61. Products defined in Annex I may not contain any substance in such quantity as to endanger human health.2. Products defined in Annex I may not, in particular, contain sulphur dioxide in amounts exceeding the limits fixed in Annex IV.Article 71. (a) The name under which a product defined in Annex I is sold shall be the same as that used by virtue of Article 3.(b) This name shall be supplemented by:(i) an indication of the type or types of fruit used in descending order of importance by weight of the raw materials used ; however, for products made from three or more types of fruit, the indication of the types of fruit used may be replaced by the words "mixed fruit" or by an indication of the number of types of fruit used;(ii) an indication of the ingredients given in Annex III (A) (2).2.(a) Where apricots intended for the manufacture of the product defined in Annex I (A) (2) have been dried by a process other than freeze-drying, the words "dried apricots" shall appear on the list of ingredients.(b) Where red beetroot juice has been added to the products defined in Annex I (A) (2) and (4) which have been obtained from one or more of the following : strawberries, raspberries, gooseberries, redcurrants or plums, the words "red beetroot juice to reinforce the colour" shall appear in the list of ingredients.(c) In the case of products made from three or more types of fruit, Member States may allow the naming in the list of ingredients of the types of fruit used to be replaced by the single word "fruit".(d) Where the residual sulphur dioxide content is more than 10 mg/kg, Member States may require that the words "residual sulphur dioxide" appear in the list of ingredients. Five years after the notification of this Directive, the Commission shall review this derogation and propose any necessary changes to the Council.3. The labelling of the products defined in Annex I shall also bear the following obligatory information: (a) the words "prepared with ... g of fruit per 100 g", the figure shown representing the quantities per 100 g of finished product for which the following have been used:- pulp, purÃ ©e, juice and aqueous extracts in the manufacture of the products defined in Annex I (A) (1), (2), (3), (4) and (6), if applicable, after deduction of the weight of water used in preparing the aqueous extracts,- citrus fruit used in the manufacture of the product defined in Annex I (A) (5);(b) the words "total sugar content : ... g per 100 g", the figure shown representing the value determined by refractometer at 20 ºC for the finished product, subject to a tolerance of ± 3 % between the actual refractometric value and the value shown;(c) for products having a soluble dry matter content of less than 63 % the words "keep in a cool place once opened" ; this indication shall not, however, be compulsory for products in small containers, the content of which is normally consumed at one time and for products to which preservatives have been added;(d) in the case of the product defined in Annex I (A) (5):- containing peel, an indication of the style of cut of that peel,- not containing peel, an indication of the absence of peel.4. The particulars referred to in paragraph 3 must appear within the same field of vision as those referred to in Article 11 (3) (a) of Directive 79/112/EEC.5. The addition of L-ascorbic acid by virtue of Article 5 and Annex III (B) shall not authorize reference to be made to vitamin C.Article 8Without prejudice to the provisions to be adopted by the Community in this field, Member States shall be free to determine the rules governing the labelling of the products which are defined in Annex I and which are not intended for supply as such to the final consumer.Article 91. Member States may not prohibit trade in products defined in Annex I which comply with the definitions and rules laid down in this Directive, in particular by the application of non-harmonized national provisions governing the composition, manufacturing specifications, packaging or labelling of these products or of foodstuffs in general.2. Paragraph 1 shall not apply to non-harmonized national provisions justified on grounds of: - protection of public health,- prevention of fraud, unless such provisions are liable to impede the application of the definitions and rules laid down by this Directive,- protection of industrial and commercial property rights, indications of source, registered designation of origin and prevention of unfair competition.Article 101. Where a Member State, as a result of new information or of a re-assessment of existing information made since this Directive was adopted, has detailed grounds for establishing that the use, in the products defined in Annex I, of one of the substances listed in Annex III (A) (2) (b), second indent, (2) (c) and (B) and Annex IV or where the maximum level which may be employed endangers human health although it complies with this Directive, that Member State may temporarily suspend or restrict application of the provisions in question in its territory. It shall immediately inform the other Member States and the Commission thereof and give reasons for its decision.2. The Commission shall examine as soon as possible the grounds given by the Member State concerned, and consult the Member States within the Standing Committee for Foodstuffs, and shall then deliver its opinion forthwith and take the appropriate measures.3. If the Commission considers that amendments to this Directive are necessary in order to resolve the difficulties mentioned in paragraph 1 and to ensure the protection of human health, it shall initiate the procedure laid down in Article 13, with a view to adopting these amendments ; the Member State which has adopted safeguard measures may in that event retain them until the amendments enter into force.Article 11The Council, acting unanimously on a proposal from the Commission, shall determine, as far as is necessary, the identity and purity criteria for the products and substances given in Annexes II and III.Article 12Detailed rules concerning methods of sampling and analysis to check the composition of and manufacturing specifications for products defined in Annex I shall be determined in accordance with the procedure laid down in Article 13.Article 131. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee for Foodstuffs (hereinafter called "the Committee") by its chairman, either on his own initiative or at the request of a representative of a Member State.2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 41 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote.3. (a) Where the measures envisaged are in accordance with the opinion of the Committee, the Commission shall adopt them.(b) Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall act by a qualified majority.(c) If the Council has not acted within three months of the proposal being submitted to it, the proposed measures shall be adopted by the Commission.Article 14Article 13 shall apply for 18 months from the date on which the matter was first referred to the Committee pursuant to Article 13 (1).Article 151. This Directive shall not affect national provisions whereby the following may be authorized for the manufacture of the products defined in Annex I:(a) the addition of the following substances:(i) malic acid and its sodium and calcium salts according to proper manufacturing practice;(ii) - calcium carbonate, calcium chloride and calcium gluconate, used either separately or in combination at not more than 200 mg/kg expressed as calcium,- sodium carbonate, sodium bicarbonate and sodium hydroxide,- phosphoric acid;(iii) - preservatives, where the soluble dry matter content is less than 65 %,- colouring matters ; in the case of the products defined in Annex I (A) (1) and (3) this authorization may however be given only where the products are manufactured from one or more of the following types : strawberries, raspberries, gooseberries, redcurrants and plums,- alginate and carrageenan at not more than 10 g/kg (separately or in combination) and carob meal at not more than 20 g/kg,- dimethylpolysiloxane at not more than 10 mg/kg,- sorbitan monolaurate at not more than 25 mg/kg in the product referred to in the third subparagraph of Annex I (A) (5);(b) the total or partial replacement of the sugars given in Annex II (A) (6) by honey, cane molasses or brown sugar.2. The derogation provided for:(i) in paragraph 1 (a) (i) shall cease to apply at a date to be fixed by the Council by 1 July 1984 according to the procedure provided for in Article 100 of the Treaty, and in any event on implementation of Community rules on the use of alimentary acids in foodstuffs;(ii) in paragraph 1 (a) (ii) shall cease to apply at a date to be fixed by the Council by 1 July 1984 according to the procedure provided for in Article 100 of the Treaty.3. Before 1 July 1984 the Commission shall re-examine the derogations provided for in paragraph 1 (a) (iii) and shall propose any necessary amendments to the Council.Article 16This Directive:(a) shall not apply to products intended for export to countries outside the Community;(b) shall not affect national provisions relating to dietetic products, without prejudice to any Community provisions on the matter;(c) shall not apply to products intended for the manufacture of fine bakers' wares, pastries and biscuits.Article 171. Member States shall make such amendments to their laws as may be necessary to comply with this Directive and shall forthwith inform the Commission thereof. The amended legislation shall:- permit trade in products complying with this Directive not later than two years after its notification,- prohibit trade in products not complying with this Directive three years after its notification.2. By way of derogation from the second indent of paragraph 1, the period after which trade in products which are not labelled in accordance with Article 7 is forbidden shall be that referred to in the second indent of Article 22 (1) of Directive 79/112/EEC.3. This Article shall not affect application of Article 22 (2) (b) and (c) and the first indent of Article 23 (1) (b) of Directive 79/112/EEC.Article 18This Directive is addressed to the Member States.Done at Brussels, 24 July 1979.For the CouncilThe PresidentJ. GIBBONSANNEX IFINISHED PRODUCTS - DEFINITIONSA. For the purpose of this Directive the following definitions shall apply:1. Extra jam:a mixture, brought to a suitable gelled consistency, of sugars and the pulp of:- one type of fruit, or- two or more types of fruit, excluding apples, pears, clingstone plums, melons, water-melons, grapes, pumpkins, cucumbers and tomatoes.The quantity of fruit pulp used for the manufacture of 1 000 g of finished product shall not be less than:- 450 g as a general rule,- 350 g for blackcurrants, rosehips, quinces,- 250 g for ginger,- 230 g for cashew apples,- 80 g for passion fruit.2. Jam:a mixture, brought to a suitable gelled consistency, of sugars and the pulp and/or purÃ ©e of:- one type of fruit, or- two or more types of fruit.The quantity of fruit pulp and/or purÃ ©e used for the manufacture of 1 000 g of finished product shall not be less than:- 350 g as a general rule,- 250 g for blackcurrants, rosehips, quinces,- 150 g for ginger,- 160 g for cashew apples,- 60 g for passion fruit.However, for a period of five years from notification of this Directive, Member States may make provision for a quantity of 300 g in 1 000 g of finished product in the case of raspberries and gooseberries.3. Extra jelly:an appropriately gelled mixture of sugars and the juice and/or aqueous extracts of:- one type of fruit, or- two or more types of fruit, excluding apples, pears, clingstone plums, melons, water-melons, grapes, pumpkins, cucumbers and tomatoes.The quantity of juice and/or aqueous extracts used in the manufacture of 1 000 g of finished product shall not be less than:- 450 g as a general rule,- 350 g for blackcurrants, rosehips, quinces,- 250 g for ginger,- 230 g for cashew apples,- 80 g for passion fruit.These quantities are calculated after deduction of the weight of water used in preparing the aqueous extracts.4. Jelly:an appropriately gelled mixture of sugars and the juice and/or aqueous extracts of:- one type of fruit, or- two or more types of fruit.The quantity of juice and/or aqueous extracts used in the manufacture of 1 000 g of finished product shall not be less than:- 350 g as a general rule,- 250 g for blackcurrants, rosehips, quinces,- 150 g for ginger,- 160 g for cashew apples,- 60 g for passion fruit.These quantities are calculated after deduction of the weight of water used in preparing the aqueous extracts.5. Marmalade:a mixture, brought to a suitable gelled consistency, of sugars and one or more of the following products obtained from citrus fruit : pulp, purÃ ©e, juice, aqueous extracts and peel.The quantity of citrus fruit used in the preparation of 1 000 g of finished product shall not be less than 200 g of which 75 g or more shall be obtained from the endocarp.Member States may authorize in their own territory the name "jelly marmalade" where the product contains no insoluble matter with the exception, optionally, of small quantities of finely sliced peel.6. Chestnut purÃ ©e:a mixture, brought to a suitable consistency of sugars and purÃ ©ed chestnuts.The quantity of purÃ ©ed chestnuts used in the manufacture of 1 000 g of finished product shall not be less than 380 g.B. In the case of mixtures, the minimum content of a given fruit as laid down in section A shall be reduced in proportion to the percentage of such fruit used.ANNEX IIA. RAW MATERIALS - DEFINITIONS1. Fruit:- fresh, sound fruit, free from deterioration, containing all its essential constituents and sufficiently ripe for use in the manufacture of products as defined in Annex I, after cleaning, removal of blemishes, topping and tailing,- for the purposes of this Directive, tomatoes and the edible parts of rhubarb stalks are considered as fruit,- the term "chestnut" means the fruit of the sweet chestnut tree (Castanea sativa),- "ginger" means the edible root of the ginger plant preserved in syrup after being drained and peeled.2. Fruit pulp (pulp):the edible part of the whole fruit - if appropriate, less the peel, skin, seeds, pips and the like - which may have been sliced or crushed but which has not been reduced to a purÃ ©e.3. Fruit purÃ ©e (purÃ ©e):the edible part of the whole fruit - less the peel, skin, seeds, pips and the like - which has been reduced to a purÃ ©e by sieving or a similar process.4. Fruit juice (juice):a product which, subject to treatment in accordance with section B, conforms to the definitions of Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products [5], as amended by Directive 79/168/EEC [6].[5] OJ No L 311, 1.12.1975, p. 40.[6] OJ No L 37, 13.2.1979, p. 27.5. Aqueous extracts of fruit (aqueous extracts):the aqueous extracts of fruit which, subject to the losses necessarily occurring in proper manufacturing, contain all the water-soluble constituents of the fruit used.6. Sugars:any of the following:- semi-white sugar,- sugar (white sugar),- extra white sugar,- sugar solution,- invert sugar solution,- invert sugar syrup,- dextrose monohydrate,- dextrose anhydrous,- glucose syrup,- dried glucose syrup,- fructose,- the aqueous solution of sucrose with the following characteristics:&gt;PIC FILE= "T0015061"&gt;B. RAW MATERIALS - AUTHORIZED TREATMENT1. The products defined in section A (1) to (5) may, in all cases, be treated in the following ways:- heated, chilled or frozen,- freeze-dried,- concentrated, to the extent that it is technically possible.2. If the abovementioned products are intended for the manufacture of products defined in Annex I (A) (2), (4) and (5), sulphur dioxide (E 220) or the salts thereof (E 221, E 222, E 223, E 224, E 226, E 227) may be added to them.3. Apricots for the manufacture of the product defined in Annex I (A) (2) may be treated by other dehydration processes apart from freeze-drying.4. Chestnuts for use in the manufacture of the product defined in Annex I (A) (6) may be soaked beforehand for a short time in an aqueous solution of sulphur dioxide (E 220).ANNEX IIISUBSTANCES WHICH MAY BE ADDED TO THE PRODUCTS DEFINED IN ANNEX IA. EDIBLE INGREDIENTS, AROMATICS AND AROMATIC SUBSTANCES1. Ingredients which need not be specified in the sales description of the finished products&gt;PIC FILE= "T0015062"&gt;2. Ingredients which must be specified in the sales description of the finished products&gt;PIC FILE= "T0015063"&gt;B. ADDITIVES&gt;PIC FILE= "T9001083"&gt;ANNEX IVMAXIMUM SULPHUR DIOXIDE CONTENT OF PRODUCTS DEFINED IN ANNEX IThe sulphur dioxide content of the products defined must not exceed the following values:1. 10 mg/kg for products defined in Annex I (A) (1), (3) and (6);2. 50 mg/kg for all other products defined in Annex I;3. however, for the products defined in Annex I (A) (2) and (5), Member States may retain any national laws permitting a sulphur dioxide content greater than 50 mg/kg but less than 100 mg/kg.At the end of a period of five years from the notification of this Directive, the Commission will re-examine this derogation and will propose to the Council, if appropriate, the amendment or abolition of this provision.